Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
Claims 1, 3-4, 9-10, 16 and 19 have been amended.

Claims 1-20 are pending.


Response to Arguments
I.	Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over BELLESSORT et al (GB 2540633 A) in view of BUSAYARAT et al (US 2017/0104838).

a.	Per claim 1, BELLESSORT et al teach a system, comprising: 
a processor [page 10 lines 26-27]; and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [page 10 lines 26-27], the operations comprising:

receiving a client request for a data item, and in response to the client request [page 6 lines 4-9, page 17 lines 27-29—client request for data resource]:

accessing a cache set to attempt to locate a cache entry corresponding to the data item [page 7 lines 22-30, page 17 lines 16-21 and 30-32—accessing a cache to locate resource]; 

in response to locating an unexpired cache entry corresponding to the data item, returning the data item, corresponding to the unexpired cache entry, from the cache set in response to the client request [page 17 lines 33-35, page 18 lines 1-5—locating cached resource entry that is not stale in response to the user request], wherein

in response to locating an expired cache entry corresponding to the data item, maintaining the expired cache entry and requesting the data item from a data provider [page 18 lines 18-26—locating stale cache resource entry and requesting data from a server], and 

in response to the requested data item being returned by the data provider, returning the data item from the data provider in response to the client request [page 18 lines 33-35—returning resource from the server in response the client request].

BELLESSORT et al teach the system of claim 1, as applied above, and returning data comprising the stale auxiliary resource [page 19 lines 1-25 and 30-35], yet fail to explicitly teach in response to the requested data item not being returned by the data provider, returning data comprising the expired cache entry. 
However, BUSAYARAT et al teach returning data comprising the expired data [paras 0069, 0073].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of BELLESSORT et al and BUSAYARAT et al for the purpose of provisioning the return of data comprising the expired data when the data provider is unable to provide the requested data, such that the additional data returned with the expired data will indicate that the data is expired or an error message so the user is notified of the data’s status.
Claims 10 and 16 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 1, wherein the data item corresponds to an expired entry in the cache set, and wherein the data item is not returned by the data provider within a timeout time [BUSAYARAT et al: para 0108—timeout; BELLESSORT et al: page 3 lines 21-35, page 19 lines 6-10—stale resource entry in cache based on resource’s validity period]. 
c.	Per claim 3, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 1, BUSAYARAT et al further teach wherein the data item corresponds to an expired entry in the cache set, wherein the data item is not returned by the data provider, and wherein the operations further comprise, returning an error response in conjunction with returning the data comprising to the expired cache entry, in response to the client request [paras 0069, 0117—returning an error response corresponding to expired cache in response to the client request in conjunction with the requested data].
Claim 18 contains limitations that are substantially equivalent to the limitations of claims 2-3 and are therefore rejected under the same basis.
d.	Per claim 4, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 1, BUSAYARAT et al further teach wherein the data item corresponds to an expired entry in the cache set, wherein the data item is not returned by the data provider, and wherein the operations further comprise receiving an error response from the data provider [paras 0073, 0076, 0117—receiving error response from provider].  
Claim 9 contains limitations that are substantially equivalent to the limitations of claims 3-4 and are therefore rejected under the same basis.
e.	Per claim 5, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 1, wherein requesting the data from the data provider comprises communicating a request from a front-end service that includes the cache set to a back-end data service comprising the data provider [BELLESSORT et al: page 10 lines 24-32, page 19 lines 1-10, page 16 lines 9-14—communicating a request from a front-end proxy that includes the cache to a back-end server; BUSAYARAT et al: paras 0024, 0031, 0038-40—data service front-end to a data service back-end].  
Claims 13 and 17 contains limitations that are substantially equivalent to the limitations of claims 4-5 and are therefore rejected under the same basis.
f.	Per claim 6, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 5, wherein the operations further comprise, receiving an expired data item from the back-end data service, and returning the expired data item in response to the client request [BELLESSORT et al: page 19 lines 26-35—returning expired data from back-end server to proxy; BUSAYARAT et al: paras 0072-73—back-end return of expired data].  
g.	Per claim 8, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 1, BELLESSORT et al further teach wherein the data item corresponds to an expired entry in the cache set, wherein the data item is returned as an unexpired data item by the data provider, and wherein the operations further comprise updating the cache set with the unexpired data item returned by the data provider [page 18 lines 21-35—updating cache resource entry with extended validity or new version and returns updated cache resource in response to the requested data).
Claims 15 and 19 contain limitations that are substantially equivalent to the limitations of claims 5-6 and 8 and are therefore rejected under the same basis.
h.	Per claim 11, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 10, wherein the cache set comprises a single cache, or wherein the cache set comprises at least two caches in a tiered cache configuration [BELLESSORT et al: Abstract, page 6 lines 12-24, page 16 lines 9-14—cache memory; BUSAYARAT et al: paras 0031, 0037-38—client, front-end and back-end cache].  
i.	Per claim 12, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 10, wherein the cache set comprises a local cache of the server, and a distributed cache coupled to the server and at least one other server [BELLESSORT et al: page 16 lines 9-14 and 20-22—local and distributed cache coupled to proxy and server; BUSAYARAT et al: paras 0031, 0037-40—local and distributed cache].

IV.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BELLESSORT et al (GB 2540633 A) in view of BUSAYARAT et al (US 2017/0104838) and APOSTOLIDES et al (WO 2010/033150).

	Per claim 7, BELLESSORT et al in view of BUSAYARAT et al teach the system of claim 6, as applied above, yet fail to explicitly teach wherein the back-end data service is operating in an emergency mode. However, APOSTOLIDES et al teach cache back-end services that act in failover mode when the server provider fails to provide the requested content [paras 0018, 0025, 0031, 0099, 0105-106].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of BELLESSORT et al in view of BUSAYARAT et al and APOSTOLIDES et al for the purpose of provisioning the back-end data service for operation in an emergency mode because doing so provides a failover backup system when an emergency event occurs and the server stops providing content.
Claims 14 and 20 contain limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.

	
Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
ALSTAD (US 2009/0043881) – cache expiration in multi-server environment

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448